Case 18-11339-BLS   Doc   Filed 01/30/19   Page 1 of 7
Case 18-11339-BLS   Doc   Filed 01/30/19   Page 2 of 7
Case 18-11339-BLS   Doc   Filed 01/30/19   Page 3 of 7
Case 18-11339-BLS   Doc   Filed 01/30/19   Page 4 of 7
Case 18-11339-BLS   Doc   Filed 01/30/19   Page 5 of 7
                  Case 18-11339-BLS         Doc       Filed 01/30/19   Page 6 of 7



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF DEKAWARE
                                  DELAWARE DIVISION

 In Re:                                               Case No. 18-11339-BLS

 Angela C. Sbriglia
                                                      Chapter 13
 George Sbriglia

 Debtors.                                             Judge Brendan Linehan Shannon

                                  CERTIFICATE OF SERVICE

I certify that on January 30, 2019, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Peter K. Schaeffer, Jr., Debtors’ Counsel
          schaeffer@avenuelaw.com

          Michael B. Joseph, Chapter 13 Trustee
          mjoseph@ch13de.com

          Office of the United States Trustee
          ustpregion03.wl.ecf@usdoj.gov

I further certify that on January 30, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Angela C. Sbriglia, Debtor
          103 Eden Ter
          Hartly, DE 19953-2307
              Case 18-11339-BLS   Doc   Filed 01/30/19   Page 7 of 7



      George Sbriglia, Debtor
      103 Eden Ter
      Hartly, DE 19953-2307

Dated: January 30, 2019                 /s/ D. Anthony Sottile
                                        D. Anthony Sottile
                                        Authorized Agent for Creditor
                                        Sottile & Barile, LLC
                                        394 Wards Corner Road, Suite 180
                                        Loveland, OH 45140
                                        Phone: 513.444.4100
                                        Email: bankruptcy@sottileandbarile.com
